DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10731665. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.

The broadening aspect of the application claims, the following comparison between the U.S. Patent No. 10731665 and the application claims highlights (see underlined features in the U.S. Patent claims) what elements have been excluded in the presentation of the application claims.
U.S. Patent No. 10731665 Claim 1
Application Claims 7-15
Claim 1. A sheet having a fan-mounting part for mounting a fan, the fan comprising (i) a fan body and a protrusion which is disposed on the cylinder part protruding in a direction substantially perpendicular to a side face of the cylinder part and (ii) an engaging member which is fitted on an outer side of the cylinder part and is thus attached to the fan body so as to be opposite the protrusion, and the sheet comprising: a sheet member having an open hole for receiving the cylinder part of the fan; and a non-stretchable flat ring-shaped reinforcing section which has an opening formed therethrough, the opening having substantially a same shape as an outer edge of the cylinder part of the fan, one of a front face and a back face of the reinforcing section being sewn to the sheet member on an edge part around the open hole of the sheet member, and an inner side face of the opening being exposed, wherein a fray stopper is applied to the edge part around the open hole of the sheet member, wherein the fan is mounted by inserting the cylinder part into the opening of the reinforcing section and attaching the engaging member to the fan body and thereby tucking at least an inner edge part of the reinforcing section, from among the inner edge part of the reinforcing section and the edge part around the open hole of the sheet member, between the protrusion and the engaging member, whereby the inner side face of the opening opposes the side face of the cylinder part, and wherein the reinforcing section is sewn on the edge part around the open hole of the sheet member in double lines respectively at a part near an inner edge of the reinforcing section and a part near an outer edge of the reinforcing section.


Claim 8. The cloth body according to claim 7, wherein the reinforcing section is fixed in double lines at a part near an inner edge of the opening of the reinforcing section and a part near an outer edge of the opening.
Claim 9. The cloth body according to claim 7, wherein the edge part around the open hole provided in the sheet member is strengthened.
Claim 10. The cloth body according to claim 7, wherein: the fan comprises: a cylinder part; and Preliminary AmendmentPage 3 Serial Number: 16/922,011a protrusion which is disposed on the cylinder part and which protrudes in a direction substantially perpendicular to a side face of the cylinder part, and the reinforcing section is in direct contact with the protrusion when the fan is mounted to the fan-mounting part.
Claim 11. The cloth body according to claim 7, wherein the reinforcing section is made of a washable material.  



a fan body comprising a cylinder part and a protrusion which is disposed on the cylinder part protruding in a direction substantially perpendicular to a side face of the cylinder part and (ii) an engaging member which is fitted on an outer side of the cylinder part and is thus attached to the fan body so as to be opposite the protrusion, and the sheet comprising: a sheet member having an open hole for receiving the cylinder part of the fan; and a non-stretchable flat ring-shaped reinforcing section which has an opening formed therethrough, the opening having substantially a same shape as an outer edge of the cylinder part of the fan, one of a front face and a back face of the reinforcing section being sewn to the sheet member on an edge part around the open hole of the sheet member, and an inner side face of the opening being exposed, wherein a fray stopper is applied to the edge part around the open hole of the sheet member, wherein the fan is and thereby tucking at least an inner edge part of the reinforcing section, from among the inner edge part of the reinforcing section and the edge part around the open hole of the sheet member, between the protrusion and the engaging member, whereby the inner side face of the opening opposes the side face of the cylinder part, and wherein the reinforcing section is sewn on the edge part around the open hole of the sheet member in double lines respectively at a part near an inner edge of the reinforcing section and a part near an outer edge of the reinforcing section.



Claim 1. A sheet having a fan-mounting part for mounting a fan, the fan comprising (i) a fan body comprising a cylinder part and a protrusion which is disposed on the cylinder part protruding in a direction substantially perpendicular to a side face of the cylinder part and (ii) an engaging member which is fitted on an outer side of the cylinder part and is thus attached to the fan body so as to be opposite the protrusion, and the sheet comprising: a sheet member having an open hole for receiving the cylinder part of the fan; and a non-stretchable flat ring-shaped reinforcing section which has an one of a front face and a back face of the reinforcing section being sewn to the sheet member on an edge part around the open hole of the sheet member, and an inner side face of the opening being exposed, wherein a fray stopper is applied to the edge part around the open hole of the sheet member, wherein the fan is mounted by inserting the cylinder part into the opening of the reinforcing section and attaching the engaging member to the fan body and thereby tucking at least an inner edge part of the reinforcing section, from among the inner edge part of the reinforcing section and the edge part around the open hole of the sheet member, between the protrusion and the engaging member, whereby the inner side face of the opening opposes the side face of the cylinder part, and wherein the reinforcing section is sewn on the edge part around the open hole of the sheet member in double lines respectively at a part near an inner edge of the reinforcing section and a part near an outer edge of the reinforcing section.


Claim 15. The sheet according to claim 14, wherein the edge part around the open hole of the sheet member is strengthened.




application claims 7-15 is anticipated by claim 1 of U.S. Patent No. 10731665, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 7-15 is obvious over the claim 1 of U.S. Patent No. 10731665 with respect to the broadening aspect.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In Claim 8, the claim verbiage “an inner edge of the opening of the reinforcing section and a part near an outer edge of the opening” should be changed to -- an inner edge of the opening of the reinforcing section and a part near an outer edge of the opening of the reinforcing section—for claim language clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding Claims 7, 13 and 14, the claim verbiage a reinforcing section which has a flat ring shape having an opening to receive the fan “and which is fixed to an edge part around the open hole provided in the sheet member” is indefinite. It is unclear if the reinforcing section or the fan is “fixed to an edge part around the open hole provided in the sheet member”. For the purposes of examination, the Examiner is interpreting the reinforcing section is “fixed to an edge part around the open hole provided in the sheet member”.
Regarding Claim 8, the claim verbiage “the reinforcing section is fixed in double lines at a part near an inner edge of the opening of the reinforcing section and a part near an outer edge of the opening” is indefinite. It is unclear how the reinforcing section is fixed in double lines since it is unclear what the double lines are referring to. 
	
The corresponding dependent claims have been rejected as being dependent on rejected claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichigaya (WO 2006090677).

In reference to Claim 7
Ichigaya discloses:

A cloth body (10,10a) of an air-conditioned cloth, comprising: a sheet member (10, 10a); and a fan-mounting part (50, 12, 12a, 12b,12c,15) to which a fan (60) is mounted, wherein the fan-mounting part comprises: an open hole (50) which is provided in the sheet member to receive the fan and which has a substantially circular shape; and a reinforcing section (12, 12a, 12b,12c,15) which has a flat ring shape having an opening (Fig. 3, 5, 9) to receive the fan and which is fixed to an edge part around the open hole provided in the sheet member [0005, 0019-0055 of Translation] (Fig. 1-10).
In reference to Claim 8
Ichigaya discloses:
The cloth body according to claim 7, wherein the reinforcing section is fixed in double lines at a part near an inner edge (inner diameter of 12, 12a, 12b,12c,15) of the opening of the reinforcing section and a part near an outer edge (outer diameter of 12, 12a, 12b,12c,15) of the opening. Since the entire surface area of the reinforcing section (12, 12a, 12b,12c,15) is attached to the cloth, the inner edge (i.e inner diameter) and the outer edge (i.e. outer diameter) of the reinforcing section are fixed to the cloth; thus, creating double lines. 

In reference to Claim 9
Ichigaya discloses:
The cloth body according to claim 7, wherein the edge part around the open hole provided in the sheet member is strengthened (via reinforcing section 12, 12a, 12b,12c,15) [0014-0015, 0039 of Translation].
In reference to Claim 10
Ichigaya discloses:
The cloth body according to claim 7, wherein: the fan (60) comprises: a cylinder part (63); and a protrusion (63a) which is disposed on the cylinder part and which protrudes in a direction substantially perpendicular to a side face of the cylinder part, and the reinforcing section (12, 12a, 12b,12c,15) is in direct contact with the protrusion when the fan is mounted to the fan-mounting part. ([0030-0034 of Translation], Fig. 4a,b).
In reference to Claim 11
Ichigaya discloses:
The cloth body according to claim 7, wherein the reinforcing section is made of a washable material. [0039, 0041, 0052 of Translation] (Fig. 3, 5, 9, 10).
In reference to Claim 12
Ichigaya discloses:
The cloth body according to claim 11, wherein the washable material is one of plastic, resin-impregnated fabric, artificial leather, and non-stretchable rubber. [0039, 0041, 0052 of Translation] (Fig. 3, 5, 9, 10).
In reference to Claim 13

An air-conditioned cloth comprising a cloth body (10, 10a), the cloth body comprising: a sheet member (10, 10a); and a fan-mounting part (50, 12, 12a, 12b,12c,15) to which a fan (60) is mounted, wherein the fan-mounting part comprises: an open hole (50) which is provided in the sheet member to receive the fan and which has a substantially circular shape; and a reinforcing section (12, 12a, 12b,12c,15) which has a flat ring shape having an opening (Fig. 3, 5, 9) to receive the fan and which is fixed to an edge part around the open hole provided in the sheet member. [0005, 0019-0055 of Translation] (Fig. 1-10).
In reference to Claim 14
Ichigaya discloses:

A sheet (10, 10a) having a fan-mounting part (50, 12, 12a, 12b,12c,15) for mounting a fan (60), the fan comprising a cylinder part (63) and a protrusion (63a) which is disposed on the cylinder part and which protrudes in a direction substantially perpendicular to a side face of the cylinder part ([0030-0034], Fig. 4a,b), and the sheet comprising: a sheet member  (10, 10a) which has an open hole (50) for receiving the cylinder part of the fan; and a flat ring-shaped reinforcing section (12, 12a, 12b,12c,15) which has an opening (Fig. 3, 5, 9) for the cylinder part of the fan and which is fixed to an edge part around the open hole of the sheet member. [0005, 0019-0055 of Translation] (Fig. 1-10).
In reference to Claim 15
Ichigaya discloses:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan (US 20160286971) discloses a fan built into a seat or a bed (i.e. cloth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745